
	
		II
		112th CONGRESS
		1st Session
		S. 174
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the health of Americans and reduce health care
		  costs by reorienting the Nation's health care system toward prevention,
		  wellness, and health promotion.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Healthy Lifestyles and
			 Prevention America Act or the HeLP America Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Healthier kids and schools
					Sec. 101. Nutrition and physical activity in child care quality
				improvement.
					Sec. 102. Access to local foods and school gardens at
				preschools and child care.
					Sec. 103. Fresh fruit and vegetable program.
					Sec. 104. Equal physical activity opportunities for students
				with disabilities.
					TITLE II—Healthier communities and workplaces
					Subtitle A—Creating healthier communities
					Sec. 201. Technical assistance for the development of joint use
				agreements.
					Sec. 202. Community sports programs for individuals with
				disabilities.
					Sec. 203. Community gardens.
					Sec. 204. Physical activity guidelines for
				Americans.
					Sec. 205. Tobacco taxes parity.
					Sec. 206. Leveraging and coordinating federal resources for
				improved health.
					Subtitle B—Incentives for a healthier workforce
					Sec. 211. Tax credit to employers for costs of implementing
				wellness programs.
					Sec. 212. Employer-provided off-premises athletic
				facilities.
					Sec. 213. Task force for the promotion of breastfeeding in the
				workplace.
					Sec. 214. Improving healthy eating and active living options in
				Federal workplaces.
					TITLE III—Responsible marketing and consumer
				awareness
					Sec. 301. Guidelines for reduction in sodium content in certain
				foods.
					Sec. 302. Nutrition labeling for food products sold principally
				for use in restaurants or other retail food establishments.
					Sec. 303. Front-label food guidance systems.
					Sec. 304. Rulemaking authority for advertising to
				children.
					Sec. 305. Health literacy: research, coordination and
				dissemination.
					Sec. 306. Disallowance of deductions for advertising and
				marketing expenses relating to tobacco product use.
					Sec. 307. Incentives to reduce tobacco use.
					TITLE IV—Expanded coverage of preventive services
					Sec. 401. Required coverage of preventive services under the
				Medicaid program.
					Sec. 402. Coverage for comprehensive workplace wellness program
				and preventive services.
					Sec. 403. Health professional education and training in healthy
				eating.
					TITLE V—Research
					Sec. 501. Grants for Body Mass Index data analysis.
					Sec. 502. National assessment of mental health
				needs.
				
			IHealthier kids
			 and schools
			101.Nutrition and
			 physical activity in child care quality improvementSection 658G of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended—
				(1)by striking
			 choice, and and inserting choice,; and
				(2)by inserting
			 after referral services) the following: , and the
			 provision of resources to enable eligible child care providers to meet, exceed,
			 or sustain success in meeting or exceeding Federal or State high-quality
			 program standards relating to health, mental health, nutrition, physical
			 activity, and physical development.
				102.Access to
			 local foods and school gardens at preschools and child careSection 18(g) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769(g)) is amended—
				(1)by redesignating
			 paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
				(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
					
						(1)DefinitionsIn
				this subsection:
							(A)Child care
				centerThe term child care center means a child care
				center participating in the program under section 17 (other than a child care
				center that solely participates in the program under subsection (r) of that
				section).
							(B)Sponsoring
				organizationThe term sponsoring organization means
				an institution described in subparagraphs (C), (D), or (E) of section
				17(a)(2).
							;
				(3)in paragraph (2)
			 (as so redesignated)—
					(A)in the paragraph
			 heading, by striking In
			 general and inserting Assistance;
					(B)in the matter
			 preceding subparagraph (A), by inserting , child care centers,
			 sponsoring organizations for home-based care, after
			 schools; and
					(C)in subparagraph
			 (A), by inserting , child care centers, sponsoring organizations for
			 home-based care, after schools;
					(4)in paragraph (3)
			 (as so redesignated), by striking paragraph (1) and inserting
			 paragraph (2); and
				(5)in paragraph (4)
			 (as so redesignated)—
					(A)in subparagraph
			 (A)(i)—
						(i)in
			 subclause (I), by striking or;
						(ii)in
			 subclause (II), by striking the period at the end and inserting ;
			 or; and
						(iii)by adding at
			 the end the following:
							
								(III)a consortium of
				at least 2 child care centers or sponsoring organizations for home-based care
				with hands-on vegetable gardening and nutrition education that is incorporated
				into the curriculum for 1 or more age groups at 2 or more eligible centers or
				family child care homes supported by sponsoring organizations for home-based
				care.
								;
				and
						(B)in subparagraph
			 (F), by striking paragraph (1)(H) and inserting paragraph
			 (2)(H).
					103.Fresh fruit
			 and vegetable programSection
			 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is
			 amended—
				(1)by striking
			 subsections (c) and (d) and inserting the following:
					
						(c)School
				participation
							(1)In
				generalEach State shall carry out the program in each elementary
				school (as defined in section 9101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7801)) in the State—
								(A)in which not less
				than 50 percent of the students are eligible for free or reduced price meals
				under this Act; and
								(B)that submits an
				application in accordance with paragraph (2).
								(2)Application
								(A)In
				generalAn interested elementary school shall submit to the State
				an application containing—
									(i)information
				pertaining to the percentage of students enrolled in the school who are
				eligible for free or reduced price school lunches under this Act;
									(ii)a certification
				of support for participation in the program signed by the school food manager,
				the school principal, and the district superintendent (or equivalent positions,
				as determined by the school);
									(iii)a plan for
				implementation of the program, including efforts to integrate activities
				carried out under this section with other efforts to promote sound health and
				nutrition, reduce overweight and obesity, or promote physical activity;
				and
									(iv)such other
				information as may be requested by the Secretary.
									(B)PartnershipsEach
				State shall encourage interested elementary schools to submit a plan for
				implementation of the program that includes a partnership with 1 or more
				entities that will provide non-Federal resources (including entities
				representing the fruit and vegetable
				industry).
								;
				(2)by striking
			 subsection (i) and inserting the following:
					
						(i)Funding
							(1)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section such sums as are necessary, to remain available until
				expended.
							(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further
				appropriation.
							;
				and
				(3)by redesignating
			 subsections (e) through (i) as subsections (d) through (h),
			 respectively.
				104.Equal physical
			 activity opportunities for students with disabilities
				(a)In
			 generalTitle V of the Rehabilitation Act of 1973 (29 U.S.C. 791
			 et seq.) is amended by adding at the end the following:
					
						511.Equal physical
				activity opportunities for students with disabilities
							(a)In
				generalThe Secretary shall promote equal opportunities for
				students with disabilities to be included and to participate in physical
				education and extracurricular athletics implemented in, or in conjunction with,
				elementary schools, secondary schools, and institutions of higher education, by
				ensuring the provision of appropriate technical assistance and guidance for
				schools and institutions described in this subsection and their
				personnel.
							(b)Technical
				assistance and guidanceThe provision of technical assistance and
				guidance described in subsection (a) shall include—
								(1)providing
				technical assistance to elementary schools, secondary schools, local
				educational agencies, State educational agencies, and institutions of higher
				education, regarding—
									(A)inclusion and
				participation of students with disabilities, in a manner equal to that of the
				other students, in physical education opportunities (including classes), and
				extracurricular athletics opportunities, including technical assistance on
				providing reasonable modifications to policies, practices, and procedures, and
				providing supports to ensure such inclusion and participation;
									(B)provision of
				adaptive sports programs, in the physical education and extracurricular
				athletics opportunities, including programs with competitive sports leagues or
				competitions, for students with disabilities; and
									(C)responsibilities
				of the schools, institutions, and agencies involved under section 504, the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and any
				other applicable Federal law to provide students with disabilities equal access
				to extracurricular athletics;
									(2)facilitating
				information sharing among the schools, institutions, and agencies, and students
				with disabilities, on ways to provide inclusive opportunities in physical
				education and extracurricular athletics for students with disabilities;
				and
								(3)monitoring the
				extent to which physical education and extracurricular athletics opportunities
				for students with disabilities are implemented in, or in conjunction with,
				elementary schools, secondary schools, and institutions of higher
				education.
								(c)DefinitionsIn
				this section:
								(1)AgenciesThe
				terms local educational agency and State educational
				agency have the meanings given the terms in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
								(2)SchoolsThe
				terms elementary school, secondary school, and
				institution of higher education mean an elementary school,
				secondary school, or institution of higher education, respectively (as defined
				in section 9101 of the Elementary and Secondary Education Act of 1965), that
				receives or has 1 or more students that receive, Federal financial
				assistance.
								(3)Student with a
				disability
									(A)In
				generalThe term student with a disability means an
				individual who—
										(i)attends an
				elementary school, secondary school, or institution of higher education;
				and
										(ii)who—
											(I)is eligible for,
				and receiving, special education or related services under part B of the
				Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or
											(II)is an individual
				with a disability, for purposes of section 504 or the Americans with
				Disabilities Act of 1990.
											(B)Students with
				disabilitiesThe term students with disabilities
				means more than 1 student with a
				disability.
									.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the
			 Rehabilitation Act of 1973 is amended by inserting after the item relating to
			 section 509 the following:
					
						
							Sec. 510. Establishment of
				standards for accessible medical diagnostic equipment.
							Sec. 511. Equal physical
				activity opportunities for students with
				disabilities.
						
						.
				IIHealthier
			 communities and workplaces
			ACreating
			 healthier communities
				201.Technical
			 assistance for the development of joint use agreements
					(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention and in coordination with the Secretary of
			 Education and in consultation with leading national experts and organizations
			 advancing healthy living in the school environment, shall develop and
			 disseminate guidelines and best practices, including model documents, and
			 provide technical assistance to elementary and secondary schools to assist such
			 schools with the development of joint use agreements so as to address
			 liability, operational and management, and cost issues that may otherwise
			 impede the ability of community members to use school facilities for
			 recreational and nutritional purposes during nonschool hours.
					(b)DefinitionIn this section, the term joint use
			 agreement means a formal agreement between an elementary or secondary
			 school and another entity relating to the use of the school's facilities,
			 equipment, or property, including recreational and food services facilities,
			 equipment, and property, by individuals other than the school's students or
			 staff.
					202.Community
			 sports programs for individuals with disabilitiesPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended by adding at the end the following:
					
						399V–5.Community
				sports programs for individuals with disabilities
							(a)In
				general
								(1)Individual with
				a disability definedFor purposes of this section, the term
				individual with a disability means any person who has a disability
				as defined in section 3 of the Americans with Disabilities Act of 1990 (42
				U.S.C. 12102).
								(2)Individual with
				a physical disabilityThe term individual with a physical
				disability means an individual with a disability that has a physical or
				visual disability.
								(3)Community
				sports grants programThe Secretary, in collaboration with the
				National Advisory Committee on Community Sports Programs for Individuals with
				Disabilities, may award grants on a competitive basis to public and nonprofit
				private entities to implement community-based, sports and athletic programs for
				individuals with disabilities, including youth with disabilities.
								(b)ApplicationTo
				be eligible to receive a grant under this section, a public or nonprofit
				private entity shall submit to the Secretary an application at such time, in
				such manner, and containing such agreements, assurances, and information as the
				Secretary determines to be necessary to carry out this section.
							(c)Authorized
				activitiesAmounts awarded under a grant under subsection (a)
				shall be used for—
								(1)community-based
				sports programs, leagues, or competitions in individual or team sports for
				individuals with physical disabilities;
								(2)regional sports
				programs or competitions in individual or team sports for individuals with
				physical disabilities;
								(3)the development
				of competitive team and individual sports programs for individuals with
				disabilities at the high school and collegiate level; or
								(4)the development
				of mentoring programs to encourage participation in sports programs for
				individuals with disabilities, including individuals with recently acquired
				disabilities.
								(d)Priorities
								(1)Advisory
				committeeThe Secretary shall establish a National Advisory
				Committee on Community Sports Programs for Individuals with Disabilities that
				shall—
									(A)establish
				priorities for the implementation of this section;
									(B)review grant
				proposals;
									(C)make
				recommendations for distribution of the available appropriated funds to
				specific applicants; and
									(D)annually evaluate
				the progress of programs carried out under this section in implementing such
				priorities.
									(2)RepresentationThe
				Advisory Committee established under paragraph (1) shall include
				representatives of—
									(A)the Department of
				Health and Human Services Office on Disability;
									(B)the United States
				Surgeon General;
									(C)the Centers for
				Disease Control and Prevention;
									(D)disabled sports
				organizations;
									(E)organizations
				that represent the interests of individuals with disabilities; and
									(F)individuals with
				disabilities (including athletes with physical disabilities) or their family
				members.
									(e)Dissemination
				of informationThe Secretary shall disseminate information about
				the availability of grants under this section in a manner that is designed to
				reach public entities and nonprofit private organizations that are dedicated to
				providing outreach, advocacy, or independent living services to individuals
				with disabilities.
							(f)Technical
				assistanceThe Secretary, in conjunction with the United States
				Olympic Committee and disabled sports organizations, shall establish a
				technical assistance center to provide training, support, and information to
				grantees under this section on establishing and operating community sports
				programs for individuals with disabilities.
							(g)Report to
				congressNot later than 180 days after the date of the enactment
				of this section, and annually thereafter, the Secretary shall submit to
				Congress a report summarizing activities, findings, outcomes, and
				recommendations resulting from the grant projects funded under this section
				during the year for which the report is being prepared.
							(h)Authorization
				of appropriations
								(1)In
				generalTo carry out this section, there are authorized to be
				appropriated such sums as may be necessary.
								(2)LimitationNot
				to exceed 10 percent of the amount appropriated in each fiscal year shall be
				used to carry out activities under subsection
				(c)(4).
								.
				203.Community
			 gardensSubtitle D of title X
			 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122
			 Stat. 2109) is amended by adding at the end the following:
					
						10405.Community
				garden grant program
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means—
									(A)a nonprofit
				organization; or
									(B)a unit of general
				local government, or tribal government, located on tribal land or in a
				low-income community.
									(2)Low-income
				communityThe term low-income community
				means—
									(A)a community in
				which not less than 50 percent of children are eligible for free or reduced
				priced meals under the Richard B. Russell National School Lunch Act (42 U.S.C.
				1751 et seq.); or
									(B)any other
				community determined by the Secretary to be low-income for purposes of this
				section.
									(3)Unit of general
				local governmentThe term unit of general local
				government has the meaning given the term in section 102 of the Housing
				and Community Development Act of 1974 (42 U.S.C. 5302).
								(b)Program
				establishedUsing such amounts as are appropriated to carry out
				this section, the Secretary shall award grants to eligible entities to expand,
				establish, or maintain community gardens.
							(c)ApplicationTo
				be considered for a grant under this section, an eligible entity shall submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require, including—
								(1)an assurance that
				priority for hiring for jobs created by the expansion, establishment, or
				maintenance of a community garden funded with a grant received under this
				section will be given to individuals who reside in the community in which the
				garden is located; and
								(2)a demonstration
				that the eligible entity is committed to providing non-Federal financial or
				in-kind support (such as providing a water supply) for the community garden for
				which the entity receives funds under this
				section.
								.
				204.Physical
			 activity guidelines for Americans
					(a)Report
						(1)In generalAt least every 5 years, the Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall publish a report entitled Physical
			 Activity Guidelines for Americans. Each such report shall contain
			 physical activity information and guidelines for the general public, and shall
			 be promoted by each Federal agency in carrying out any Federal health
			 program.
						(2)Basis of guidelinesThe information and guidelines contained in
			 each report required under paragraph (1) shall be based on the preponderance of
			 the scientific and medical knowledge which is current at the time the report is
			 prepared, and shall include guidelines for identified population subgroups,
			 including children, if the preponderance of scientific and medical knowledge
			 indicates those subgroups require different levels of physical activity.
						(b)Approval by Secretary
						(1)ReviewAny Federal agency that proposes to issue
			 any physical activity guidance for the general population or identified
			 population subgroups shall submit the text of such guidance to the Secretary
			 for a 60-day review period.
						(2)Basis of review
							(A)In generalDuring the 60-day review period established
			 in paragraph (1), the Secretary shall review and approve or disapprove such
			 guidance to assure that the guidance either is consistent with the
			 Physical Activity Guidelines for Americans or that the guidance
			 is based on medical or new scientific knowledge which is determined to be valid
			 by the Secretary. If after such 60-day review period the Secretary has not
			 notified the proposing agency that such guidance has been disapproved, then
			 such guidance may be issued by the agency. If the Secretary disapproves such
			 guidance, it shall be returned to the agency. If the Secretary finds that such
			 guidance is inconsistent with the Physical Activity Guidelines for
			 Americans and so notifies the proposing agency, such agency shall
			 follow the procedures set forth in this subsection before disseminating such
			 proposal to the public in final form. If after such 60-day period, the
			 Secretary disapproves such guidance as inconsistent with the Physical
			 Activity Guidelines for Americans the proposing agency shall—
								(i)publish a notice in the Federal Register of
			 the availability of the full text of the proposal and the preamble of such
			 proposal which shall explain the basis and purpose for the proposed physical
			 activity guidance;
								(ii)provide in such notice for a public comment
			 period of 30 days; and
								(iii)make available for public inspection and
			 copying during normal business hours any comment received by the agency during
			 such comment period.
								(B)Review of commentsAfter review of comments received during
			 the comment period, the Secretary may approve for dissemination by the
			 proposing agency a final version of such physical activity guidance along with
			 an explanation of the basis and purpose for the final guidance which addresses
			 significant and substantive comments as determined by the proposing
			 agency.
							(C)AnnouncementAny such final physical activity guidance
			 to be disseminated under subparagraph (B) shall be announced in a notice
			 published in the Federal Register, before public dissemination along with an
			 address where copies may be obtained.
							(D)Notification of disapprovalIf after the 30-day period for comment as
			 provided under subparagraph (A)(ii), the Secretary disapproves a proposed
			 physical activity guidance, the Secretary shall notify the Federal agency
			 submitting such guidance of such disapproval, and such guidance may not be
			 issued, except as provided in subparagraph (E).
							(E)Review of disapprovalIf a proposed physical activity guidance is
			 disapproved by the Secretary under subparagraph (D), the Federal agency
			 proposing such guidance may, within 15 days after receiving notification of
			 such disapproval under subparagraph (D), request the Secretary to review such
			 disapproval. Within 15 days after receiving a request for such a review, the
			 Secretary shall conduct such review. If, pursuant to such review, the Secretary
			 approves such proposed physical activity guidance, such guidance may be issued
			 by the Federal agency.
							(3)DefinitionsIn this subsection:
							(A)The term physical activity guidance
			 for the general population does not include any rule or regulation
			 issued by a Federal agency.
							(B)The term identified population
			 subgroups shall include, but not be limited to, groups based on factors
			 such as age, sex, race, or physical disability.
							(c)Existing authority not
			 affectedThis section does
			 not place any limitations on—
						(1)the conduct or support of any scientific or
			 medical research by any Federal agency; or
						(2)the presentation of any scientific or
			 medical findings or the exchange or review of scientific or medical information
			 by any Federal agency.
						205.Tobacco taxes
			 parity
					(a)Increase in
			 excise tax on small cigarettes and small cigars
						(1)Section
			 5701(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 $50.33 and inserting $77.83.
						(2)Section
			 5701(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 $50.33 and inserting $77.83
						(b)Tax parity for
			 pipe tobacco and roll-Your-Own tobacco
						(1)Section 5701(f)
			 of the Internal Revenue Code of 1986 is amended by striking $2.8311
			 cents and inserting $38.32.
						(2)Section 5701(g)
			 of the Internal Revenue Code of 1986 is amended by striking
			 $24.78 and inserting $38.32.
						(c)Clarification
			 of definition of small cigarsParagraphs (1) and (2) of section
			 5701(a) of the Internal Revenue Code of 1986 are each amended by striking
			 three pounds per thousand and inserting four and one-half
			 pounds per thousand.
					(d)Clarification
			 of definition of cigaretteParagraph (2) of section 5702(b) of
			 the Internal Revenue Code of 1986 is amended by insert before the final period
			 the following: , which includes any roll for smoking containing tobacco
			 that weighs no more than four and a half pounds per thousand, unless it is
			 wrapped in whole tobacco leaf and does not have a cellulose acetate or other
			 cigarette-style filter.
					(e)Tax parity for
			 smokeless tobacco
						(1)Section 5701(e)
			 of the Internal Revenue Code of 1986 is amended—
							(A)in paragraph (1),
			 by striking $1.51 and inserting $20.75;
							(B)in paragraph (2),
			 by striking 50.33 cents and inserting $8.30;
			 and
							(C)by adding at the
			 end the following:
								
									(3)Smokeless
				tobacco sold in discrete single-use unitsOn discrete single-use
				units, $77.83 per each 1,000 single-use
				units.
									.
							(2)Section 5702(m)
			 of the Internal Revenue Code of 1986 is amended—
							(A)in paragraph (1),
			 or chewing tobacco and inserting chewing tobacco,
			 discrete single-use unit;
							(B)in paragraphs (2)
			 and (3), by inserting that is not a discrete single-use unit
			 before the period in each such paragraph;
							(C)by adding at the
			 end the following:
								
									(4)Discrete
				single-use unitThe term discrete single-use unit
				means any product containing tobacco that—
										(A)is intended or
				expected to be consumed without being combusted; and
										(B)is in the form of
				a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use
				or single-dose
				unit.
										.
							(f)Clarifying
			 other tobacco tax definitions
						(1)Tobacco product
			 definitionSection 5702(c) of the Internal Revenue Code of 1986
			 is amended by inserting before the period the following: , and any other
			 product containing tobacco that is intended or expected to be
			 consumed.
						(2)Cigarette paper
			 definitionSection 5702(e) of the Internal Revenue Code of 1986
			 is amended by striking except tobacco, and inserting or
			 cigar.
						(3)Cigarette tube
			 definitionSection 5702(f) of the Internal Revenue Code of 1986
			 is amended by inserting before the period or cigars.
						(4)Importer
			 definitionSection 5702(k) of the Internal Revenue Code of 1986
			 is amended by inserting or any other tobacco product after
			 cigars or cigarettes.
						(g)Floor Stocks
			 Taxes
						(1)Imposition of
			 taxOn tobacco products manufactured in or imported into the
			 United States which are removed before any tax increase date and held on such
			 date for sale by any person, there is hereby imposed a tax in an amount equal
			 to the excess of—
							(A)the tax which
			 would be imposed under section 5701 of the Internal Revenue Code of 1986 on the
			 article if the article had been removed on such date, over
							(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
							(2)Credit against
			 taxEach person shall be allowed as a credit against the taxes
			 imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed
			 the amount of taxes imposed by paragraph (1) on such date for which such person
			 is liable.
						(3)Liability for
			 tax and method of payment
							(A)Liability for
			 taxA person holding tobacco products on any tax increase date to
			 which any tax imposed by paragraph (1) applies shall be liable for such
			 tax.
							(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe by regulations.
							(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the date that is 120 days after the effective date of the tax rate
			 increase.
							(4)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934
			 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et
			 seq.) or any other provision of law, any article which is located in a foreign
			 trade zone on any tax increase date shall be subject to the tax imposed by
			 paragraph (1) if—
							(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
							(B)such article is
			 held on such date under the supervision of an officer of the United States
			 Customs and Border Protection of the Department of Homeland Security pursuant
			 to the 2d proviso of such section 3(a).
							(5)DefinitionsFor
			 purposes of this subsection—
							(A)In
			 generalAny term used in this subsection which is also used in
			 section 5702 of such Code shall have the same meaning as such term has in such
			 section.
							(B)Tax increase
			 dateThe term tax
			 increase date means the effective date of any increase in any tobacco
			 product excise tax rate pursuant to the amendments made by this section.
							(C)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
							(6)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
						(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary may treat any
			 person who bore the ultimate burden of the tax imposed by paragraph (1) as the
			 person to whom a credit or refund under such provisions may be allowed or
			 made.
						(h)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after December 31, 2010.
					206.Leveraging and
			 coordinating federal resources for improved health
					(a)Health impacts
			 of non-Health legislation
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the National Prevention, Health Promotion and Public Health Council,
			 shall enter into a contract with the Institute of Medicine of the National
			 Academy of Sciences for the conduct of a study to assess the potential health
			 impacts of major non-health related legislation that is likely to be considered
			 by Congress within a year of completion of the study. Such study shall identify
			 the ways in which such legislation involved is likely to impact the health of
			 Americans and shall contain recommendations to Congress on ways to maximize the
			 positive health impacts and minimize the negative health impacts.
						(2)TimingThe
			 timing of the study under paragraph (1) shall be provide for in a manner that
			 ensures that the results of the study will be available at least 3 months prior
			 to the consideration of the legislation involved by Congress.
						(3)GuidelinesTo
			 the extent practicable, the Council under paragraph (1) shall ensure that the
			 study conducted under this subsection complies with the consensus guidelines on
			 how to carry out a health impact assessment, including stakeholder engagement
			 guidelines, such as the HIA of the Americas Practice Guidelines and guidelines
			 promulgated by the World Health Organization and other consensus bodies.
						(4)ReportUpon
			 completion of the study under this subsection, the Institute of Medicine shall
			 submit to the Council under paragraph (1), and make available to the general
			 public, a report that—
							(A)summarizes the
			 direct, indirect, and cumulative health impacts identified in the assessment;
			 and
							(B)contains
			 recommendations for how to maximize positive health impacts and minimize
			 negative health impacts of the legislation involved.
							(5)Type of
			 legislationFor purposes of this subsection, the term
			 non-health related legislation shall have the meaning given such
			 term by the Council under paragraph (1), and shall include legislation that is
			 likely to have impacts on the health of Americans where such impacts are not
			 likely to be considered by Congress to the extent required by their scope
			 without the conduct of an assessment under this subsection. Examples of major
			 non-health related legislation that could be the subject of the study include
			 reauthorizations of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (SAFETEA–LU; Public Law 109–59), the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246), and the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
						(b)Improving
			 health impacts of Federal agency activities
						(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention and in coordination with the National
			 Prevention, Health Promotion and Public Health Council, shall detail employees
			 of the Department of Health and Human Services to policy and program planning
			 offices of other Federal departments and agencies, including the Department of
			 Transportation, the Department of Housing and Urban Development, the Department
			 of Agriculture, the Department of Education, and the Department of the
			 Interior, in order to assist those departments and agencies to consider the
			 impacts of their activities on the health of the populations served and to
			 assist with the integration of health goals into the activities of the
			 departments and agencies, as appropriate.
						(2)DutiesEmployees
			 detailed under paragraph (1) shall assist with assessments of the potential
			 impacts of the programs and activities of the department or agency involved on
			 the health and well-being of the populations served, the development of metrics
			 and performance standards that can be incorporated, as appropriate, into the
			 activities, performance measurements, and grant and contract standards of the
			 department or agency, and the development of the report detailed in paragraph
			 (3).
						(3)ReportsNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, each department and agency with a detailee under this section shall
			 submit to the National Prevention, Health Promotion and Public Health Council,
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report
			 detailing the health impacts of the department or agency's activities and any
			 plans to improve those impacts.
						BIncentives for a
			 healthier workforce
				211.Tax credit to
			 employers for costs of implementing wellness programs
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
						
							45S.Wellness
				program credit
								(a)Allowance of
				credit
									(1)In
				generalFor purposes of section 38, the wellness program credit
				determined under this section for any taxable year during the credit period
				with respect to an employer is an amount equal to 50 percent of the costs paid
				or incurred by the employer in connection with a qualified wellness program
				during the taxable year.
									(2)LimitationThe
				amount of credit allowed under paragraph (1) for any taxable year shall not
				exceed the sum of—
										(A)the product of
				$200 and the number of employees of the employer not in excess of 200
				employees, plus
										(B)the product of
				$100 and the number of employees of the employer in excess of 200
				employees.
										(b)Qualified
				wellness programFor purposes of this section—
									(1)Qualified
				wellness programThe term qualified wellness program
				means a program which—
										(A)consists of any 3
				of the wellness program components described in subsection (c), and
										(B)which is
				certified by the Secretary of Health and Human Services, in consultation with
				the Secretary of the Treasury and Secretary of Labor, as a qualified wellness
				program under this section.
										(2)Programs must
				be consistent with research and best practices
										(A)In
				generalThe Secretary of Health and Human Services shall not
				certify a program as a qualified wellness program unless the program—
											(i)is consistent
				with evidence-based research and best practices, as identified by persons with
				expertise in employer health promotion and wellness programs,
											(ii)includes
				multiple, evidence-based strategies which are based on the existing and
				emerging research and careful scientific reviews, including the Guide to
				Community Preventive Services, the Guide to Clinical Preventive Services, and
				the National Registry for Effective Programs, and
											(iii)includes
				strategies which focus on employee populations with a disproportionate burden
				of health problems.
											(B)Periodic
				updating and reviewThe Secretary of Health and Human Services
				shall establish procedures for periodic review and recertifications of programs
				under this subsection. Such procedures shall require revisions of programs if
				necessary to ensure compliance with the requirements of this section and
				require updating of the programs to the extent the Secretary, in consultation
				with the Secretary of the Treasury and the Secretary of Labor, determines
				necessary to reflect new scientific findings.
										(3)Health
				literacyThe Secretary of Health and Human Services shall, as
				part of the certification process, encourage employers to make the programs
				culturally competent and to meet the health literacy needs of the employees
				covered by the programs.
									(c)Wellness
				program componentsFor purposes of this section, the wellness
				program components described in this subsection are the following:
									(1)Health
				awareness componentA health awareness component which provides
				for the following:
										(A)Health
				educationThe dissemination of health information which addresses
				the specific needs and health risks of employees.
										(B)Health
				screeningsThe opportunity for periodic screenings for health
				problems and referrals for appropriate follow up measures.
										(2)Employee
				engagement componentAn employee engagement component which
				provides for—
										(A)the establishment
				of a committee to actively engage employees in worksite wellness programs
				through worksite assessments and program planning, delivery, evaluation, and
				improvement efforts, and
										(B)the tracking of
				employee participation.
										(3)Behavioral
				change componentA behavioral change component which provides for
				altering employee lifestyles to encourage healthy living through counseling,
				seminars, on-line programs, or self-help materials which provide technical
				assistance and problem solving skills. Such component may include programs
				relating to—
										(A)tobacco
				use,
										(B)overweight and
				obesity,
										(C)stress
				management,
										(D)physical
				activity,
										(E)nutrition,
										(F)substance
				abuse,
										(G)depression,
				and
										(H)mental health
				promotion (including anxiety).
										(4)Supportive
				environment componentA supportive environment component which
				includes the following:
										(A)On-site
				policiesPolicies and services at the worksite which promote a
				healthy lifestyle, including policies relating to—
											(i)tobacco use at
				the worksite,
											(ii)the nutrition of
				food available at the worksite through cafeterias and vending options,
											(iii)minimizing
				stress and promoting positive mental health in the workplace,
											(iv)where
				applicable, accessible and attractive stairs, and
											(v)the encouragement
				of physical activity before, during, and after work hours.
											(B)Participation
				incentives
											(i)In
				generalQualified incentive benefits for each employee who
				participates in the health screenings described in paragraph (1)(B) or the
				behavioral change programs described in paragraph (3).
											(ii)Qualified
				incentive benefitFor purposes of clause (i), the term
				qualified incentive benefit means any benefit which is approved by
				the Secretary of Health and Human Services, in consultation with the Secretary
				of the Treasury and the Secretary of Labor. Such benefit may include an
				adjustment in health insurance premiums or co-pays.
											(C)Employee
				inputThe opportunity for employees to participate in the
				management of any qualified wellness program to which this section
				applies.
										(d)Participation
				requirement
									(1)In
				generalNo credit shall be allowed under subsection (a) unless
				the Secretary of Health and Human Services, in consultation with the Secretary
				of the Treasury and Secretary of Labor, as a part of any certification
				described in subsection (b), that each wellness program component of the
				qualified wellness program applies to all qualified employees of the employer.
				The Secretary of Health and Human Services shall prescribe rules under which an
				employer shall not be treated as failing to meet the requirements of this
				subsection merely because the employer provides specialized programs for
				employees with specific health needs or unusual employment requirements or
				provides a pilot program to test new wellness strategies.
									(2)Qualified
				employeeFor purposes of paragraph (1), the term qualified
				employee means an employee who works an average of not less than 25
				hours per week during the taxable year.
									(e)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Employee and
				employer
										(A)Partners and
				partnershipsThe term employee includes a partner
				and the term employer includes a partnership.
										(B)Certain rules
				to applyRules similar to the rules of section 52 shall
				apply.
										(2)Certain costs
				not includedCosts paid or incurred by an employer for food or
				health insurance shall not be taken into account under subsection (a).
									(3)No credit where
				grant awardedNo credit shall be allowable under subsection (a)
				with respect to any qualified wellness program of any taxpayer (other than an
				eligible employer described in subsection (f)(2)(A)) who receives a grant
				provided by the United States, a State, or a political subdivision of a State
				for use in connection with such program. The Secretary shall prescribe rules
				providing for the waiver of this paragraph with respect to any grant which does
				not constitute a significant portion of the funding for the qualified wellness
				program.
									(4)Credit
				period
										(A)In
				generalThe term credit period means the period of
				10 consecutive taxable years beginning with the taxable year in which the
				qualified wellness program is first certified under this section.
										(B)Special rule
				for existing programsIn the case of an employer (or predecessor)
				which operates a wellness program for its employees on the date of the
				enactment of this section, subparagraph (A) shall be applied by substituting
				3 consecutive taxable years for 10 consecutive taxable
				years. The Secretary shall prescribe rules under which this subsection
				shall not apply if an employer is required to make substantial modifications in
				the existing wellness program in order to qualify such program for
				certification as a qualified wellness program.
										(C)Controlled
				groupsFor purposes of this paragraph, all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
										(f)Portion of
				credit made refundable
									(1)In
				generalIn the case of an eligible employer of an employee, the
				aggregate credits allowed to a taxpayer under subpart C shall be increased by
				the lesser of—
										(A)the credit which
				would be allowed under this section without regard to this subsection and the
				limitation under section 38(c), or
										(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would increase if the limitation imposed by
				section 38(c) for any taxable year were increased by the amount of employer
				payroll taxes imposed on the taxpayer during the calendar year in which the
				taxable year begins.
										The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of the credit otherwise
				allowable under subsection (a) without regard to section 38(c).(2)Eligible
				employerFor purposes of this subsection, the term eligible
				employer means an employer which is—
										(A)a State or
				political subdivision thereof, the District of Columbia, a possession of the
				United States, or an agency or instrumentality of any of the foregoing,
				or
										(B)any organization
				described in section 501(c) of the Internal Revenue Code of 1986 which is
				exempt from taxation under section 501(a) of such Code.
										(3)Employer
				payroll taxesFor purposes of this subsection—
										(A)In
				generalThe term employer payroll taxes means the
				taxes imposed by—
											(i)section 3111(b),
				and
											(ii)sections 3211(a)
				and 3221(a) (determined at a rate equal to the rate under section
				3111(b)).
											(B)Special
				ruleA rule similar to the rule of section 24(d)(2)(C) shall
				apply for purposes of subparagraph (A).
										(g)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2017.
								.
					(b)Treatment as
			 general business creditSubsection (b) of section 38 of the
			 Internal Revenue Code of 1986 is amended by striking plus at the
			 end of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following:
						
							(37)the wellness
				program credit determined under section
				45S.
							.
					(c)Denial of
			 double benefitSection 280C of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new subsection:
						
							(j)Wellness
				program credit
								(1)In
				generalNo deduction shall be allowed for that portion of the
				costs paid or incurred for a qualified wellness program (within the meaning of
				section 45S) allowable as a deduction for the taxable year which is equal to
				the amount of the credit allowable for the taxable year under section
				45S.
								(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
									(A)the amount of the
				credit determined for the taxable year under section 45S, exceeds
									(B)the amount
				allowable as a deduction for such taxable year for a qualified wellness
				program,
									the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsIn the case of a corporation which is a member of a
				controlled group of corporations (within the meaning of section 41(f)(5)) or a
				trade or business which is treated as being under common control with other
				trades or business (within the meaning of section 41(f)(1)(B)), this subsection
				shall be applied under rules prescribed by the Secretary similar to the rules
				applicable under subparagraphs (A) and (B) of section
				41(f)(1).
								.
					(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
						
							
								Sec. 45S. Wellness program
				credit.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
					(f)Outreach
						(1)In
			 generalThe Secretary of the Treasury, in conjunction with the
			 Director of the Centers for Disease Control and members of the business
			 community, shall institute an outreach program to inform businesses about the
			 availability of the wellness program credit under section 45S of the Internal
			 Revenue Code of 1986 as well as to educate businesses on how to develop
			 programs according to recognized and promising practices and on how to measure
			 the success of implemented programs.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out the outreach program described in paragraph
			 (1).
						212.Employer-provided
			 off-premises athletic facilities
					(a)Treatment as
			 fringe benefitSubparagraph (A) of section 132(j)(4) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(A)In
				generalGross income shall not include—
								(i)the value of any
				on-premises athletic facility provided by an employer to its employees,
				and
								(ii)so much of the
				fees, dues, or membership expenses paid by an employer to an athletic or
				fitness facility described in subparagraph (C) on behalf of its employees as
				does not exceed $900 per employee per
				year.
								.
					(b)Athletic
			 facilities describedParagraph (4) of section 132(j) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(C)Certain
				athletic or fitness facilities describedFor purposes of
				subparagraph (A)(ii), an athletic or fitness facility described in this
				subparagraph is a facility—
								(i)which provides
				instruction in a program of physical exercise, offers facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or is the site of such a program of a State or local government,
								(ii)which is not a
				private club owned and operated by its members,
								(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
								(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
								(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
								.
					(c)Exclusion
			 applies to highly compensated employees only If no
			 discriminationSection 132(j)(1) of the Internal Revenue Code of
			 1986 is amended—
						(1)by striking
			 Paragraphs (1) and (2) of subsection (a) and inserting
			 Subsections (a)(1), (a)(2), and (j)(4), and
						(2)by striking the
			 heading thereof through apply and inserting
			 Certain exclusions
			 apply.
						(d)Employer
			 deduction for dues to certain athletic facilities
						(1)In
			 generalParagraph (3) of section 274(a) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new sentence:
			 The preceding sentence shall not apply to so much of the fees, dues, or
			 membership expenses paid to athletic or fitness facilities (within the meaning
			 of section 132(j)(4)(C)) as does not exceed $900 per employee per
			 year..
						(2)Conforming
			 amendmentThe last sentence of section 274(e)(4) of such Code is
			 amended by inserting the first sentence of before
			 subsection (a)(3).
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					213.Task force for
			 the promotion of breastfeeding in the workplace
					(a)EstablishmentThe
			 Secretary of Health and Human Services and the Secretary of Labor, or their
			 designees, shall convene a task force for the purpose of promoting
			 breastfeeding among working mothers (referred to in this section as the
			 Task Force).
					(b)MembershipThe
			 Task Force shall be composed of members who are—
						(1)expert staff from
			 the Department of Labor with expertise in workforce issues;
						(2)expert staff from
			 the Department of Health and Human Services with expertise in the areas of
			 breastfeeding and breastfeeding promotion;
						(3)members of the
			 United States Breastfeeding Committee;
						(4)expert staff from
			 the Department of Agriculture; and
						(5)appointed by the
			 Secretary of Health and Human Services and the Secretary of Labor,
			 including—
							(A)working mothers
			 who have experience in working and breastfeeding; and
							(B)representatives
			 of the human resource departments of both large and small employers that have
			 successfully promoted breastfeeding and breastmilk pumping support at
			 work.
							(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Task Force. Any vacancy in the Task Force shall not affects its powers, but
			 shall be filled in the same manner as the original appointment.
					(d)ChairThe
			 Task Force shall be chaired jointly by the Secretary of Health and Human
			 Services and the Secretary of Labor, or their designees.
					(e)Duties of the
			 task force
						(1)ExaminationConsistent
			 with the Department of Health and Human Services Blueprint for Action on
			 Breastfeeding (2000), the Task Force shall examine the following issues:
							(A)The challenges
			 that mothers face with continuing breastfeeding when the mothers return to work
			 after giving birth.
							(B)The challenges
			 that employers face in accommodating mothers who seek to continue to breastfeed
			 or to express milk when the mothers re-enter the workforce, including different
			 challenges that mothers of varying socio-economic status and in different
			 professions may face.
							(C)The benefits that
			 accrue to mothers, babies, and to employers when mothers are able to continue
			 to breastfeed or to express breastmilk at work after the mothers have
			 re-entered the workforce.
							(D)Federal and State
			 statutes that may have the effect of reducing breastfeeding and breastfeeding
			 retention rates among working mothers.
							(2)Reports
							(A)In
			 generalNot later than 1 year after the date of enactment of this
			 section, the Task Force shall issue a public report with recommendations on the
			 following:
								(i)Steps that can be
			 taken to promote breastfeeding among working mothers and to remove barriers to
			 breastfeeding among working mothers.
								(ii)Potential ways
			 in which the Federal Government can work with employers to promote
			 breastfeeding among working mothers.
								(iii)Areas in which
			 changes to existing Federal, State, or local laws would likely have the effect
			 of making it easier for working mothers to breastfeed or would remove
			 impediments to breastfeeding that currently exist in such laws.
								(iv)Whether or not
			 increased rates of breastfeeding among working mothers would likely have the
			 result of reducing health care costs among such mothers and their children,
			 and, in particular, whether increased rates of breastfeeding would be likely to
			 result in lower Federal expenditures on health care for such mothers and their
			 children.
								(v)Areas in which
			 the Federal Government, through increased efforts by Federal agencies, or
			 changes to existing Federal law, can and should increase the Federal
			 Government's efforts to promote breastfeeding among working mothers.
								(B)Copy to
			 congressUpon completion of the report described in subparagraph
			 (A), the Task Force shall submit a copy of the report to the Committee on
			 Health, Education, Labor, and Pensions of the Senate, the Committee on
			 Appropriations of the Senate, the Committee on Education and the Workforce of
			 the House of Representatives, and the Committee on Appropriations of the House
			 of Representatives.
							(f)Powers of the
			 task force
						(1)HearingsThe
			 Task Force may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Task Force considers advisable
			 to carry out this section.
						(2)Information
			 from federal agenciesThe Task Force may secure directly from any
			 Federal department or agency such information as the Task Force considers
			 necessary to carry out this section. Upon request of the Chair of the Task
			 Force, the head of such department or agency shall furnish such information to
			 the Task Force.
						(3)Postal
			 servicesThe Task Force may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(4)DonationsThe
			 Task Force may accept, use, and dispose of donations of services or
			 property.
						(g)Operating
			 expensesThe operating expenses of the Task Force, including
			 travel expenses for members of the Task Force, shall be paid for from the
			 general operating expenses funds of the Secretary of Health and Human Services
			 and the Secretary of Labor.
					214.Improving
			 healthy eating and active living options in Federal workplaces
					(a)Menu labeling
			 in Federal food establishments
						(1)In
			 general
							(A)Executive and
			 Judicial buildingsSection 403(q) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343(q)) is amended by adding at the end the
			 following:
								
									(6)(A)The requirements of
				subparagraph (5)(H) shall apply—
											(i)to a restaurant or similar retail food
				establishment located in a Federal building in the same manner as such
				subparagraph applies to a restaurant or similar retail food establishment that
				is part of a chain with 20 or more locations, as described in subparagraph
				(5)(H)(i); and
											(ii)to a person that operates a vending
				machine located in a Federal building in the same manner as such subparagraph
				applies to a person who is engaged in the business of owning or operating 20 or
				more vending machines, as described in subparagraph (5)(H)(viii).
											(B)In this subparagraph, the term
				Federal building means a building that is—
											(i)under the control of the Federal
				agency (as defined in section 102 of title 40, United States Code);
											(ii)owned by the Federal Government;
				and
											(iii)located in a State, the District of
				Columbia, Puerto Rico, or a territory or possession of the United
				States.
											.
							(B)ApplicabilityThe
			 requirement in the amendment made by paragraph (1) shall apply to restaurants
			 or similar retail food establishments and vending machines located in a Federal
			 building beginning 12 months after the date of enactment of this Act.
							(2)Congressional
			 buildingsThe Architect of the Capitol, in coordination with the
			 Committee on Rules and Administration of the Senate and the Committee on House
			 Administration of the House of Representatives, shall establish a program to
			 apply the requirements of section 403(q)(5)(H) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343(q)(5)(H)) (as amended by paragraph (1)) to—
							(A)food that is
			 served in restaurants or other similar retail food establishments that are
			 located in Congressional buildings and installations;
							(B)food that is sold
			 through vending machines that are operated in Congressional buildings and
			 installations; and
							(C)food that is
			 served to individuals within Congressional buildings and installations pursuant
			 to a contract with a private entity.
							(b)Nutritional
			 standards for food in Federal buildings
						(1)Executive and
			 Judicial buildingsSubchapter
			 V of chapter 5 of subtitle I of title 40, United States Code, is amended by
			 adding at the end the following:
							
								594.Nutritional
				standards for food in Federal buildings
									(a)In
				generalThe Administrator of General Services, in consultation
				with the Secretary of Health and Human Services, shall establish, by
				regulation, nutritional standards for all food products provided at Federal
				buildings and installations (including food products provided by contractors or
				vending machines).
									(b)Use of
				amountsAmounts appropriated to an executive agency for
				installation, repair, and maintenance, generally, may be used to achieve
				compliance with the regulations promulgated pursuant to this section.
									(c)LiabilityNothing
				in this section increases or enlarges the tort liability of the Federal
				Government for any injury to an individual or damage to
				property.
									.
						(2)Congressional
			 buildingsThe Architect of the Capitol, in coordination with the
			 Committee on Rules and Administration of the Senate and the Committee on House
			 Administration of the House of Representatives shall establish nutritional
			 standards for all food products provided at Congressional buildings and
			 installations (including food products provided by contractors or vending
			 machines).
						(c)Encouragement
			 of use of stairs
						(1)Executive and
			 Judicial buildingsSubchapter
			 V of chapter 5 of subtitle I of title 40, United States Code, as amended by
			 subsection (b), is further amended by adding at the end the following:
							
								595.Encouragement
				of use of stairs
									(a)In
				generalEach Federal agency shall install point-of-decision
				prompts encouraging individuals to use stairs wherever practicable at each
				relevant building and installation that is—
										(1)under the control
				of the Federal agency;
										(2)owned by the
				Federal Government; and
										(3)located in a
				State, the District of Columbia, Puerto Rico, or a territory or possession of
				the United States.
										(b)ReimbursementSubsection
				(a) may be carried out by—
										(1)reimbursement to
				a State or political subdivision of a State, the District of Columbia, Puerto
				Rico, or a territory or possession of the United States; or
										(2)a means other
				than reimbursement.
										(c)RegulationsSubsection
				(a) shall be carried out in accordance with such regulations as the
				Administrator of General Services may promulgate, with the approval of the
				Director of the Office of Management and Budget.
									(d)Use of
				amountsAmounts appropriated to a Federal agency for
				installation, repair, and maintenance, generally, shall be available to carry
				out this section.
									(e)LiabilityNothing
				in this section increases or enlarges the tort liability of the Federal
				Government for any injury to an individual or damage to
				property.
									.
						(2)Congressional
			 buildingsThe Architect of the Capitol shall implement a program
			 to install point-of-decision prompts encouraging individuals to use stairs
			 wherever practicable in Congressional buildings and installations in the same
			 manner as established under section 595 of title 40, United States Code (as
			 added by paragraph (1)).
						(d)Accommodations
			 for bicycle commuters
						(1)Executive and
			 Judicial Federal buildingsSubchapter V of chapter 5 of subtitle I of
			 title 40, United States Code, as amended by subsection (c), is further amended
			 by adding at the end the following:
							
								596.Accommodations
				for bicycle commuters
									(a)In
				generalEach Federal agency shall install and maintain a bicycle
				storage area and equipment (such as a bicycle rack) and a shower for bicycle
				commuters at each relevant parking structure that is—
										(1)under the control
				of the Federal agency;
										(2)owned by the
				Federal Government; and
										(3)located in a
				State, the District of Columbia, Puerto Rico, or a territory or possession of
				the United States.
										(b)ReimbursementSubsection
				(a) may be carried out by—
										(1)reimbursement to
				a State or political subdivision of a State, the District of Columbia, Puerto
				Rico, or a territory or possession of the United States; or
										(2)a means other
				than reimbursement.
										(c)RegulationsSubsection
				(a) shall be carried out in accordance with such regulations as the
				Administrator of General Services may promulgate, with the approval of the
				Director of the Office of Management and Budget.
									(d)Use of
				amountsAmounts appropriated to a Federal agency for
				installation, repair, and maintenance, generally, shall be available to carry
				out this section.
									(e)LiabilityNothing
				in this section increases or enlarges the tort liability of the Federal
				Government for any injury to an individual or damage to
				property.
									.
						(2)Congressional
			 buildingsThe Architect of the Capitol, in coordination with the
			 Sergeant at Arms and Doorkeeper of the Senate, the Sergeant at Arms of the
			 House of Representatives, and the United States Capitol Police, shall
			 implement, within their respective jurisdictions, a program to make
			 accommodations for bicycle commuters on the United States Capitol complex in
			 the same manner as established under section 596 of title 40, United States
			 Code (as added by paragraph (1)).
						IIIResponsible
			 marketing and consumer awareness
			301.Guidelines for
			 reduction in sodium content in certain foods
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall promulgate
			 regulations establishing guidelines for the reduction, over a 2 year period, in
			 the sodium content of processed food and restaurant food following, as
			 appropriate, the recommendations made by the Institute of Medicine report
			 entitled “Strategies to Reduce Sodium Intake in the United States”.
				(b)DefinitionsFor
			 purposes of this section—
					(1)the term
			 processed food has the meaning given such term in section 201(gg)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(gg)); and
					(2)the term
			 restaurant food means food subject to the requirements of section
			 403(q)(5)(H) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 343(q)(5)(H)).
					302.Nutrition
			 labeling for food products sold principally for use in restaurants or other
			 retail food establishmentsSection 403(q)(5) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(q)(5)) is amended by striking clause
			 (G).
			303.Front-label
			 food guidance systems
				(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (referred to in this section as the Secretary)
			 shall begin soliciting public comments regarding—
					(1)the use of retail
			 front-label food guidance systems to convey nutrition information to the public
			 using logos, symbols, signs, emblems, insignia, or other graphic
			 representations on the labeling of food intended for human consumption that are
			 intended to provide simple, standardized, and understandable nutrition
			 information to the public in graphic form;
					(2)appropriate
			 nutrition standards by which a retail front-label food guidance system may
			 convey the relative nutritional value of different foods in simple graphic
			 form; and
					(3)whether American
			 consumers would be better served by establishing a single, standardized retail
			 front-label food guidance system regulated by the Food and Drug Administration,
			 or by allowing individual food companies, trade associations, nonprofit
			 organizations, and others to continue to develop their own retail front-label
			 food guidance systems.
					(b)Effect on
			 nutrition facts panelIn soliciting public comments under
			 subsection (a), the Secretary shall inform the public that any retail
			 front-label food guidance system is intended to supplement, not replace, the
			 Nutrition Facts Panel that appears on food labels pursuant to section 403(q) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(q)).
				(c)Proposed
			 regulationNot later than 12 months following the closure of the
			 public comment solicitation period under subsection (a), the Secretary
			 shall—
					(1)publish a notice
			 in the Federal Register that summarizes the public comments and describes the
			 suggested retail front-label food guidance systems received through such
			 solicitation; and
					(2)publish proposed
			 regulations that—
						(A)establish a
			 single, standardized retail front-label food guidance system; or
						(B)establish the
			 conditions under which individual food companies, trade associations, nonprofit
			 organizations, and other entities may continue to develop their own retail
			 front-label food guidance systems.
						304.Rulemaking
			 authority for advertising to children
				(a)PurposeThe
			 purpose of this section is to restore the authority of the Federal Trade
			 Commission to issue regulations that restrict the marketing or advertising of
			 foods and beverages to children under the age of 18 years if the Federal Trade
			 Commission determines that there is evidence that consumption of certain foods
			 and beverages is detrimental to the health of children.
				(b)AuthoritySection
			 18 of the Federal Trade Commission Act (15 U.S.C. 57a) is amended—
					(1)in subsection
			 (a), by striking Except as provided in subsection (h), the and
			 inserting The;
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)Procedure
				applicableWhen prescribing a rule under subsection (a)(1)(B) of
				this section, the Commission shall proceed in accordance with section 553 of
				title 5 (without regard to any reference in such section to sections 556 and
				557 of such
				title).
							;
					(3)by striking
			 subsections (c), (f), (h), (i), and (j);
					(4)by striking
			 subsection (d) and inserting the following:
						
							(c)When any rule
				under subsection (a)(1)(B) takes effect a subsequent violation thereof shall
				constitute an unfair or deceptive act or practice in violation of section
				5(a)(1) of this Act, unless the Commission otherwise expressly provides in such
				rule.
							;
					(5)by redesignating
			 subsections (e) and (g) as subsections (d) and (e), respectively; and
					(6)in subsection
			 (d), as redesignated—
						(A)in paragraph
			 (1)(B), by striking the transcript required by subsection
			 (c)(5),;
						(B)in paragraph (3),
			 by striking error) and all that follows through the period at
			 the end and inserting error).; and
						(C)in paragraph (5),
			 by striking subparagraph (C).
						305.Health
			 literacy: research, coordination and dissemination
				(a)In
			 generalPart A of title IX of
			 the Public Health Service Act (42 U.S.C. 299 et seq.) is amended by adding at
			 the end the following:
					
						904.Health
				literacy: research, coordination and dissemination
							(a)DefinitionIn this section, the term health
				literacy means a consumer’s ability to obtain, process, and understand
				basic health information and services needed to make appropriate health care
				decisions and the adaptation of services to enhance a consumer’s understanding
				and navigation of applicable health care services.
							(b)Health literacy
				program
								(1)EstablishmentThe
				Director shall establish within the Agency a program (referred to in this
				section as the program) to strengthen health literacy by
				improving measurement, research, development, and information
				dissemination.
								(2)DutiesIn
				carrying out the program, the Director shall—
									(A)gather health
				literacy resources from public and private sources and make such resources
				available to researchers, health care providers, and the general public;
									(B)identify and fill
				research gaps relating to health literacy that have direct applicability
				to—
										(i)prevention;
										(ii)self-management
				of chronic disease;
										(iii)quality
				improvement;
										(iv)the barriers to
				health literacy;
										(v)relationships
				between health literacy and health disparities, particularly with respect to
				language and cultural competency; and
										(vi)the utilization
				of information on comparative effectiveness of health treatments;
										(C)sponsor
				demonstration and evaluation projects with respect to interventions and tools
				designed to strengthen health literacy, including projects focused on—
										(i)the provision of
				simplified, patient-centered written materials;
										(ii)technology-based
				communication techniques;
										(iii)consumer
				navigation services; and
										(iv)the training of
				health professional providers;
										(D)give preference
				to health literacy initiatives that—
										(i)focus on the
				particular needs of vulnerable populations such as the elderly, racial and
				ethnic minorities, children, individuals with limited English proficiency, and
				individuals with disabilities; and
										(ii)partner with
				institutions in the community such as schools, libraries, senior centers,
				literacy groups, recreation centers, early childhood education centers, area
				health education centers, and public assistance programs;
										(E)assist
				appropriate Federal agencies in establishing specific objectives and strategies
				for carrying out the program, in monitoring the programs of such agencies, and
				incorporating health literacy into research design, human subjects protections,
				and informed consent in clinical research;
									(F)seek to enter
				into implementation partnerships with organizations and agencies, including
				other agencies within the Department of Health and Human Services, such as the
				Centers for Medicare & Medicaid Services and the Health Resources and
				Services Administration, the Office of the Surgeon General, the Joint
				Commission on the Accreditation of Healthcare Organizations, the Office of the
				National Coordinator for Health Information Technology, and the National
				Committee for Quality Assurance, to promote the adoption of interventions and
				tools developed under this section, particularly in the training of health
				professionals; and
									(G)coordinate with
				other agencies within the Department of Health and Human Services to collect
				data that monitors national trends in health literacy by including relevant
				items in surveys such as the Medical Expenditure Panel Survey, the National
				Health Interview Survey, and the National Hospital Discharge Survey.
									(3)ReportThe
				Agency for Healthcare Research and Quality shall annually submit to Congress a
				report that includes—
									(A)a comprehensive
				and detailed description of the operations, activities, financial condition,
				and accomplishments of the Agency in the field of health literacy; and
									(B)a description of
				how plans for the operation of the program for the succeeding fiscal year will
				facilitate achievement of the goals of the program.
									(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection such sums as may be necessary for each of fiscal
				years 2012 through 2016.
								(c)State health
				literacy grants
								(1)GrantsThe
				Director of the Agency shall award grants to eligible entities to facilitate
				State and community efforts to strengthen health literacy.
								(2)Use of
				fundsAn entity receiving a grant under this subsection shall use
				amounts received under such grant to—
									(A)support efforts
				to monitor and strengthen health literacy within a State or community;
									(B)assist public and
				private efforts in the State or community in coordinating and delivering health
				literacy services;
									(C)encourage
				partnerships among State and local governments, community organizations,
				non-profit entities, academic institutions, and businesses to coordinate
				efforts to strengthen health literacy;
									(D)provide technical
				and policy assistance to State and local governments and service providers;
				and
									(E)monitor and
				evaluate programs conducted under this grant.
									(3)ReportNot
				later than September 30 of each fiscal year for which a grant is received by an
				entity under this section, the entity shall submit to the Director a report
				that describes the programs supported by the grant and the results of
				monitoring and evaluation of those programs.
								(4)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this subsection for each of fiscal years
				2012 through
				2016.
								.
				(b)Institute of
			 Medicine study and report
					(1)StudyThe
			 Secretary of Health and Human Services shall seek to enter into a contract with
			 the Institute of Medicine to conduct a study identifying opportunities within
			 the Department of Health and Human Services to strengthen the health literacy
			 of health care providers and health care consumers in accordance with the
			 Patient Protection and Affordable Care Act (Public Law 111–148).
					(2)ReportA
			 contract entered into under paragraph (1) shall include a provision requiring
			 the Institute of Medicine, not later than 1 year after the date of enactment of
			 this Act, to submit a report concerning the results of the study conducted
			 under paragraph (1) to the Secretary of Health and Human Services and the
			 appropriate committees of Congress.”.
					306.Disallowance
			 of deductions for advertising and marketing expenses relating to tobacco
			 product use
				(a)In
			 generalPart IX of subchapter B of chapter 1 of subtitle A of the
			 Internal Revenue Code of 1986 (relating to items not deductible) is amended by
			 adding at the end the following new section:
					
						280I.Disallowance
				of deduction for advertising and marketing expenses relating to tobacco product
				useNo deduction shall be
				allowed under this chapter for expenses relating to advertising or marketing
				cigars, cigarettes, smokeless tobacco, pipe tobacco, or any other tobacco
				product. For purposes of this section, any term used in this section which is
				also used in section 5702 shall have the same meaning given such term by
				section
				5702.
						.
				(b)Conforming
			 amendmentThe table of sections for such part IX is amended by
			 adding after the item relating to section 280H the following new item:
					
						
							Sec. 280I. Disallowance of
				deduction for tobacco advertising and marketing
				expenses.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				307.Incentives to
			 reduce tobacco use
				(a)Child tobacco
			 use surveys
					(1)Annual
			 performance survey
						(A)In
			 generalNot later than August 31, 2012, and annually thereafter,
			 the Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall publish the results of an annual tobacco use
			 survey, to be carried out not later than 18 months after the date of enactment
			 of this Act and completed on an annual basis thereafter, to determine—
							(i)the
			 percentage of all young individuals who used tobacco products within the 30-day
			 period prior to the conduct of the survey involved; and
							(ii)the percentage
			 of young individuals who identify each brand of each type of tobacco product as
			 the usual brand used within such 30-day period.
							(B)Young
			 individualsFor the purposes of this section, the term
			 young individuals means individuals who are under 18 years of
			 age.
						(2)Size and
			 methodology
						(A)In
			 generalThe survey referred to in paragraph (1) may be the
			 National Survey on Drug Use and Health or shall at least be comparable in size
			 and methodology to the NSDUH that was completed in 2009 to measure the use of
			 cigarettes (by brand) by youths under 18 years of age within the 30-day period
			 prior to the conduct of the study.
						(B)Conclusive
			 accuratenessA survey using the methodology described in
			 subparagraph (A) shall be deemed conclusively proper, correct, and accurate for
			 purposes of this section.
						(C)DefinitionIn
			 this section, the term National Survey on Drug Use and Health or
			 NSDUH means the annual nationwide survey of randomly selected
			 individuals, aged 12 and older, conducted by the Substance Abuse and Mental
			 Health Services Administration.
						(3)ReductionThe
			 Secretary, based on a comparison of the results of the first annual tobacco
			 product survey referred to in paragraph (1) and the most recent NSDUH referred
			 to in paragraph (2)(A) completed prior to the date of enactment of this Act,
			 shall determine the percentage reduction (if any) in youth tobacco use for each
			 manufacturer of tobacco products.
					(4)Participation
			 in surveyNotwithstanding any other provision of law, the
			 Secretary may conduct a survey under this subsection involving minors if the
			 results of such survey with respect to such minors are kept confidential and
			 not disclosed.
					(5)NonapplicabilityChapter
			 35 of title 44, United States Code, shall not apply to information required for
			 the purposes of carrying out this section.
					(b)Tobacco use
			 reduction goal and noncompliance
					(1)GoalIt
			 shall be the tobacco use reduction goal that youth tobacco use be reduced by at
			 least 5 percent or a level determined significantly sufficient by the Secretary
			 between the most recent NSDUH referred to in subsection (a)(2)(A) and the
			 completion of the first annual cigarette survey (and such subsequent surveys as
			 compared to the previous year's survey) referred to in subsection
			 (a)(1).
					(2)Noncompliance
						(A)Industry-wide
			 penaltyIf the Secretary determines that the tobacco use
			 reduction goal under paragraph (1) has not been achieved, the Secretary shall,
			 not later than September 10, 2012, and September 10 of each year thereafter,
			 impose an industry-wide penalty on the manufacturers of cigarettes in an amount
			 that is in the aggregate equal to $3,000,000,000.
						(B)PaymentThe
			 industry-wide penalty imposed under this subsection shall be paid by each
			 manufacturer based on the brand share among youth ages 12–17 (as determined by
			 the survey described in subsection (a)(1)) as such percentage relates to the
			 total amount to be paid by all manufacturers.
						(C)Final
			 determinationThe determination of the Secretary as to the amount
			 and allocation of a surcharge under this section shall be final and the
			 manufacturer shall pay such surcharge within 10 days of the date on which the
			 manufacturer is assessed. Such payment shall be retained by the Secretary
			 pending final judicial review of what, if any, change in the surcharge is
			 appropriate.
						(D)LimitationWith
			 respect to cigarettes, a manufacturer with a market share of 1 percent or less
			 of youth tobacco use shall not be liable for the payment of a surcharge under
			 this paragraph.
						(E)Use of
			 amountsAmounts collected under subparagraph (A) shall be
			 deposited into the Prevention and Public Health Fund established under section
			 4002 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11).
			 Such funds shall remain available for transfer through September 30th of the
			 fifth fiscal year following their collection, subject to the terms and
			 conditions of such section 4002.
						(3)Penalties
			 nondeductibleThe payment of penalties under this section shall
			 not be considered to be an ordinary and necessary expense in carrying on a
			 trade or business for purposes of the Internal Revenue Code of 1986 and shall
			 not be deductible.
					(4)Judicial
			 review
						(A)After
			 paymentA manufacturer of cigarettes may seek judicial review of
			 any action under this section only after the assessment involved has been paid
			 by the manufacturer to the Department of the Treasury and only in the United
			 States District Court for the District of Columbia.
						(B)Review by
			 attorney generalPrior to the filing of an action by a
			 manufacturer seeking judicial review of an action under this section, the
			 manufacturer shall notify the Attorney General of such intent to file and the
			 Attorney General shall have 30 days in which to respond to the action.
						(C)ReviewThe
			 amount of any surcharge paid under this section shall be subject to judicial
			 review by the United States Court of Appeals for the District of Columbia
			 Circuit, based on the arbitrary and capricious standard of section 706 of title
			 5, United States Code. Notwithstanding any other provision of law, no court
			 shall have the authority to stay any surcharge payment due to the Secretary
			 under this section pending judicial review until the Secretary has made or
			 failed to make a compliance determination, as described under this section,
			 that has adversely affected the person seeking the review.
						(c)Enforcement
					(1)Initial
			 penaltyThere is hereby imposed an initial penalty on the failure
			 of any manufacturer to make any payment required under this section not later
			 than a period determined sufficient by the Secretary after the date on which
			 such payment is due.
					(2)Amount of
			 penaltyThe amount of the
			 penalty imposed by paragraph (1) on any failure with respect to a manufacturer
			 shall be an amount equal to 2 percent of the penalty owed under subsection (b)
			 for each day during the noncompliance period.
					(3)Noncompliance
			 periodFor purposes of this subsection, the term
			 noncompliance period means, with respect to any failure to make
			 the surcharge payment required under this section, the period—
						(A)beginning on the
			 due date for such payment; and
						(B)ending on the
			 date on which such payment is paid in fall.
						(4)LimitationsNo
			 penalty shall be imposed by paragraph (1) on—
						(A)any failure to
			 make a surcharge payment under this section during any period for which it is
			 established to the satisfaction of the Secretary that none of the persons
			 responsible for such failure knew or, exercising reasonable diligence, would
			 have known, that such failure existed; or
						(B)any manufacturer
			 that produces less than 1 percent of cigarettes used by youth in that year (as
			 determined by the annual survey).
						IVExpanded
			 coverage of preventive services
			401.Required
			 coverage of preventive services under the Medicaid program
				(a)Mandatory
			 coverageSection 1905 of the Social Security Act (42 U.S.C.
			 1396d), as amended by section 4107(a)(1) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), is amended—
					(1)in subsection
			 (a)(4)—
						(A)by striking
			 and before (D); and
						(B)by inserting
			 before the semicolon at the end the following new subparagraph: ; and
			 (E) preventive services described in subsection (ee);; and
						(2)by adding at the
			 end the following new subsection:
						
							(ee)Preventive
				ServicesFor purposes of subsection (a)(4)(E), the preventives
				services described in this subsection are diagnostic, screening, preventive,
				and rehabilitative services not otherwise described in subsection (a) or (r)
				that the Secretary determines are appropriate for individuals entitled to
				medical assistance under this title, including—
								(1)evidence-based
				services that are assigned a grade of A or B by the United States Preventive
				Services Task Force; and
								(2)with respect to
				an adult individual, approved vaccines recommended for routine use by the
				Advisory Committee on Immunization Practices of the Centers for Disease Control
				and
				Prevention.
								.
					(b)Elimination of
			 cost-Sharing
					(1)Subsections
			 (a)(2)(D) and (b)(2)(D) of section 1916 of the Social Security Act (42 U.S.C.
			 1396o) are each amended by inserting preventive services described in
			 section 1905(ee), after emergency services (as defined by the
			 Secretary),.
					(2)Section
			 1916A(a)(1) of such Act (42 U.S.C. 1396o–1(a)(1)) is amended by inserting
			 , preventive services described in section 1905(ee), after
			 subsection (c).
					(c)Conforming
			 amendmentEffective as if included in the enactment of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), the provisions
			 of, and amendments made by, section 4106 of such Act are repealed.
				(d)Interval period
			 for inclusion of new recommendations in State plansWith respect
			 to a recommendation issued on or after the date of enactment of this Act by an
			 organization described in subsection (ee) of section 1905 of the Social
			 Security Act for a preventive service included under such subsection, the
			 Secretary of Health and Human Services shall establish a minimum interval
			 period, which shall be not less than 12 months, between the date on which the
			 recommendation is issued and the plan year for which a State plan for medical
			 assistance under title XIX of the Social Security Act shall be required to
			 include such preventive service.
				(e)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a) and (b) take effect on the date of enactment of this
			 Act.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation or State regulation in order for the plan to meet the additional
			 requirements imposed by the amendments made by subsections (a) and (b), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
					402.Coverage for
			 comprehensive workplace wellness program and preventive servicesSection 8904(a) of title 5, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by adding at the end the following:
					
						(G)Comprehensive
				workplace wellness program benefits that meet the requirements of section 10408
				of the Patient Protection and Affordable Care Act (Public Law 111–148).
						(H)Preventive
				services benefits deemed an A or B service by the
				United States Preventive Services Taskforce.
						(I)Immunizations
				that have in effect a recommendation from the Advisory Committee on
				Immunization Practices of the Centers for Disease Control and Prevention with
				respect to the individuals involved.
						(J)With respect to
				infants, children, and adolescents, evidence-informed preventive care and
				screenings provided for in the comprehensive guidelines supported by the Health
				Resources and Services Administration of the Department of Health and Human
				Services.
						;
				and
				(2)in paragraph (2),
			 by adding at the end the following:
					
						(G)Comprehensive
				workplace wellness program benefits that meet the requirements of section 10408
				of the Patient Protection and Affordable Care Act (Public Law 111–148).
						(H)Preventive
				services benefits deemed an A or B service by the
				United States Preventive Services Taskforce.
						(I)Immunizations
				that have in effect a recommendation from the Advisory Committee on
				Immunization Practices of the Centers for Disease Control and Prevention with
				respect to the individuals involved.
						(J)With respect to
				infants, children, and adolescents, evidence-informed preventive care and
				screenings provided for in the comprehensive guidelines supported by the Health
				Resources and Services Administration of the Department of Health and Human
				Services.
						.
				403.Health
			 professional education and training in healthy eatingPart Q of title III of the Public Health
			 Service Act (42 U.S.C. 280h et seq.) is amended by striking section 399Z and
			 inserting the following:
				
					399Z.Health
				professional education and training in healthy eating
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, in collaboration with the Administrator of
				the Health Resources and Services Administration and the heads of other
				agencies, and in consultation with appropriate health professional
				associations, shall develop and carry out a program to educate and train health
				professionals in effective strategies to—
							(1)better identify
				patients at-risk of becoming overweight or obese or developing an eating
				disorder;
							(2)detect overweight
				or obesity or eating disorders among a diverse patient population;
							(3)counsel, refer,
				or treat patients with overweight or obesity or an eating disorder;
							(4)educate patients
				and the families of patients about effective strategies to establish healthy
				eating habits and appropriate levels of physical activity; and
							(5)assist in the
				creation and administration of community-based overweight and obesity and
				eating disorder prevention efforts.
							(b)Eating
				disorderIn this section, the term eating disorder
				includes anorexia nervosa, bulimia nervosa, binge eating disorder, and eating
				disorders not otherwise specified, as defined in the fourth edition of the
				Diagnostic and Statistical Manual of Mental Disorders or any subsequent
				edition.
						(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of the fiscal
				years 2012 through
				2016.
						.
			VResearch
			501.Grants for Body
			 Mass Index data analysis
				(a)EstablishmentThe Secretary of Health and Human Services
			 may make grants to not more than 20 eligible entities to analyze body mass
			 index (hereinafter in this section referred to as BMI)
			 measurements of children, ages 2 through 18.
				(b)EligibilityAn eligible entity for purposes of this
			 section is a State (including the District of Columbia, the Commonwealth of
			 Puerto Rico, and each territory of the United States) that has a statewide
			 immunization information system that—
					(1)has the capacity
			 to store basic demographic information (including date of birth, gender, and
			 geographic area of residence), height, weight, and immunization data for each
			 resident of the State;
					(2)is accessible to
			 doctors, nurses, other licensed medical professionals, and officials of the
			 relevant department in the State charged with maintaining health and
			 immunization records; and
					(3)has the capacity
			 to integrate large amounts of data for the analysis of BMI measurements.
					(c)Use of
			 fundsA State that receives a grant under this section shall use
			 the grant for the following purposes:
					(1)Analyzing the
			 effectiveness of obesity prevention programs and wellness policies carried out
			 in the State.
					(2)Purchasing new
			 computers, computer equipment, and software to upgrade computers to be used for
			 a statewide immunization information system.
					(3)The hiring and
			 employment of personnel to maintain and analyze BMI data.
					(4)The development
			 and implementation of training programs for medical professionals to aid such
			 professionals in taking BMI measurements and discussing such measurements with
			 patients.
					(5)Providing information to parents and legal
			 guardians in accordance with subsection (e)(2).
					(d)Selection
			 CriteriaIn selecting
			 recipients of grants under this section, the Secretary shall give priority to
			 States in which a high percentage of public and private health care providers
			 submit data to a statewide immunization information system that—
					(1)contains immunization data for not less
			 than 20 percent of the population of such State that is under the age of 18;
			 and
					(2)includes data
			 collected from men and women who are of a wide variety of ages and who reside
			 in a wide variety of geographic areas in a State (as determined by the
			 Secretary).
					(e)ConditionsAs
			 a condition of receiving a grant under this section, a State shall—
					(1)ensure that BMI
			 measurements will be recorded for children ages 2 through 18—
						(A)on an annual basis
			 by a licensed physician, nurse, nurse practitioner, or physicians assistant
			 during an annual physical examination, wellness visit, or similar visit with a
			 physician; and
						(B)in accordance with
			 data collection protocols published by the American Academy of Pediatrics in
			 the 2007 Expert Committee Recommendations; and
						(2)for each child in
			 the State for whom such measurements indicate a BMI greater than the 95th
			 percentile for such child’s age and gender, provide to the parents or legal
			 guardians of such child information on how to lower BMI and information on
			 State and local obesity prevention programs.
					(f)Reports
					(1)Reports to the
			 SecretaryNot later than 5 years after the receipt of a grant
			 under this section, the State receiving such grant shall submit to the
			 Secretary the following reports:
						(A)A report
			 containing an analysis of BMI data collected using the grant, including—
							(i)the
			 differences in obesity trends by gender, disability, geographic area (as
			 determined by the State), and socioeconomic status within such State;
			 and
							(ii)the
			 demographic groups and geographic areas most affected by obesity within such
			 State.
							(B)A report
			 containing an analysis of the effectiveness of obesity prevention programs and
			 State wellness policies, including—
							(i)an
			 analysis of the success of such programs and policies prior to the receipt of
			 the grant; and
							(ii)a
			 discussion of the means to determine the most effective strategies to combat
			 obesity in the geographic areas identified under subparagraph (A).
							(2)Report to
			 Congress and Certain Executive AgenciesNot later than 1 year
			 after the Secretary receives all the reports required pursuant to paragraph
			 (1), the Secretary shall submit to the Secretary of Education, the Secretary of
			 Agriculture, and to Congress a report that contains the following:
						(A)An analysis of
			 trends in childhood obesity, including how such trends vary across regions of
			 the United States, and how such trends vary by gender and socioeconomic
			 status.
						(B)A description of any programs that—
							(i)the Secretary has determined significantly
			 lower childhood obesity rates for certain geographic areas in the United
			 States, including urban, rural, and suburban areas; and
							(ii)the
			 Secretary recommends to be implemented by the States (including States that did
			 not receive a grant under this section).
							(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section for each of
			 fiscal years 2012 through 2016.
				502.National
			 assessment of mental health needsTitle V of the
			 Public Health Service Act (42 U.S.C.
			 290aa et seq.) is amended by inserting after section 506B (42 U.S.C. 290aa–5b)
			 the following:
				
					506C.National
				assessment of mental health needs
						(a)In
				generalThe Secretary, acting through the Administrator, and in
				consultation with the Centers for Disease Control and Prevention and the
				Director of the National Institutes of Health, shall establish and implement
				public health monitoring measures to address the mental and behavioral health
				status of the population of the United States and other populations served by
				the Administration, that include—
							(1)monitoring the
				mental health status of the population, including the incidence and prevalence
				of mental and behavioral health conditions across the lifespan;
							(2)monitoring access
				to appropriate diagnostic and treatment services for mental and behavioral
				health conditions, including trends in unmet need for services;
							(3)monitoring mental
				and behavioral health conditions as risk factors for obesity and chronic
				diseases to the extent practicable;
							(4)enhancing
				existing public health monitoring systems by including measures assessing
				mental and behavioral health status and associated risk factors; and
							(5)to the extent
				practicable, monitoring the immediate and long-term impact of disasters or
				catastrophic events, whether natural or man-made on the mental and behavioral
				health of affected populations.
							(b)Distinguishing
				among age groupsIn designing and implementing the measures
				described in subsection (a) the Secretary shall ensure that data collection and
				reporting standards stratify data by age groups, in particular, to the extent
				practicable, children under the age of 5 years.
						(c)ReportNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall submit a report to Congress that describes the progress on the
				implementation of the monitoring measures described in subsection (a).
						(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary to carry out this section for
				each of fiscal years 2012 through
				2016.
						.
			
